Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
March 18, 2014 and effective as of the Effective Date (as hereinafter defined),
is made and entered into by and among STATION CASINOS LLC, a Nevada limited
liability company (the “Borrower”), the other Station Parties (as hereinafter
defined), each of the Lenders (as hereinafter defined) party hereto and Deutsche
Bank AG Cayman Islands Branch, as administrative agent under the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.                                    The Borrower and the Lenders are parties
to that certain Credit Agreement, dated as of March 1, 2013 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the banks, financial institutions and
other entities from time to time party thereto as lenders (including the L/C
Issuer and Swing Line Lender) (collectively, the “Lenders”), and the
Administrative Agent.

 

B.                                    In connection with the Credit Agreement,
the Loan Parties executed various Loan Documents to guaranty and/or secure the
obligations of the Borrower under the Credit Agreement.

 

C.                                    The Borrower has requested that the
Lenders party hereto agree to amend the Credit Agreement subject to, and in
accordance with, the terms and conditions set forth herein.

 

D.                                    The Lenders party hereto are willing to
agree to enter into this First Amendment, subject to the conditions and on the
terms set forth below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, each of the other Loan Parties
party hereto (collectively, the “Station Parties”) and each of the Lenders party
hereto agree as follows:

 

1.                                      Definitions.  Except as otherwise
expressly provided herein, capitalized terms used in this First Amendment shall
have the meanings given in the Credit Agreement, and the rules of interpretation
set forth in the Credit Agreement shall apply to this First Amendment.

 

2.                                      Amendments to Credit Agreement.

 

(a)                                 The following new definition is hereby added
to Section 1.01 of the Credit Agreement, inserted in proper alphabetical order:

 

--------------------------------------------------------------------------------


 

“First Amendment Effective Date” shall mean the “Effective Date” as defined in
that certain First Amendment to Credit Agreement, dated as of March 18, 2014,
among the Borrower, the other Loan Parties party thereto, the Administrative
Agent and the Lenders party thereto.

 

(b)                                 The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Applicable Rate” means (a) with respect to B Term Loans, a percentage per annum
equal to (A) for Eurodollar Loans, 3.25%, (B) for Base Rate Loans, 2.25% and
(b) with respect to Revolving Credit Loans, the Applicable Revolving Credit
Rate.

 

(c)                                  The first sentence of Section 2.05(d) of
the Credit Agreement is hereby amended by deleting the terms “one (1) year
anniversary of the Closing Date” and replacing such terms with “one (1) year
anniversary of the First Amendment Effective Date”.

 

3.                                      Representations and Warranties.  To
induce the Lenders party hereto to agree to this First Amendment, the Borrower
and each of the Station Parties represents to the Lenders and the Administrative
Agent that as of the date hereof and as of the Effective Date:

 

(a)                                 the Borrower and each of the Station Parties
has all requisite power and authority to enter into, execute and deliver this
First Amendment and to carry out the transactions contemplated by, and to
perform its obligations under or in respect of, this First Amendment;

 

(b)                                 the execution and delivery of this First
Amendment and the performance of the obligations of the Borrower and each of the
Station Parties under or in respect of this First Amendment have been duly
authorized by all necessary corporate or other organizational action on the part
of the Borrower and each of the Station Parties;

 

(c)                                  the execution and delivery of this First
Amendment and the performance of the obligations of such Loan Party under or in
respect of this First Amendment do not and will not (i) contravene the terms of
such Person’s Organizational Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than
Permitted Liens), or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) violate any material
Laws;

 

(d)                                 this First Amendment has been duly executed
and delivered by the Borrower and each of the Station Parties and constitutes a
legal, valid and binding obligation of the Borrower and each of the Station
Parties, enforceable against the Borrower and each of the Station Parties in
accordance with its terms, except as enforceability may be limited by
(a) bankruptcy, insolvency, fraudulent conveyance, reorganization or similar
laws relating to or affecting the

 

2

--------------------------------------------------------------------------------


 

enforcement of creditors’ rights generally, (b) general equitable principles
(whether considered in a proceeding in equity or at law), and (c) requirements
of reasonableness, good faith and fair dealing;

 

(e)                                  after giving effect to this First
Amendment, no event has occurred and is continuing or will result from the
execution and delivery of this First Amendment or the performance by the
Borrower and the Station Parties of their obligations hereunder that would
constitute a Default or an Event of Default; and

 

(f)                                   each of the representations and warranties
made by such Loan Party in or pursuant to the Loan Documents to which it is a
party, as amended hereby, is true and correct in all material respects on and as
of the Effective Date as if made on and as of such date; provided, that, to the
extent that such representations or warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further, that, any representation or warranty that is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects on such respective dates.

 

4.                                      Effectiveness of this First Amendment. 
This First Amendment shall be effective only if and when:

 

(a)                                 the Borrower, the Station Parties, and each
Lender who has consented hereto have delivered their fully executed signature
pages hereto to the Administrative Agent;

 

(b)                                 each of the representations and warranties
contained in Section 3 of this First Amendment shall be true and correct in all
material respects and, in furtherance thereof, the Borrower and each of the
Station Parties shall have received all necessary approvals and/or consents from
the Gaming Authorities in form and substance satisfactory to the Administrative
Agent for the execution and delivery of this First Amendment and the performance
of the obligations of the Borrower and each of the Station Parties under or in
respect of this First Amendment;

 

(c)                                  the Administrative Agent shall have
received legal opinions reasonably satisfactory to it from the Borrower’s
counsel with respect to Nevada and New York law matters;

 

(d)                                 the Administrative Agent shall have
received, executed by a Responsible Officer or other authorized signatory of the
signing Loan Party that is party thereto and in form and substance reasonably
satisfactory to the Administrative Agent, such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer or
other authorized signatory thereof authorized to act as a Responsible Officer
and/or execute documents in connection with this First Amendment and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Effective Date;

 

3

--------------------------------------------------------------------------------


 

(e)                                  at such time that this First Amendment
becomes effective, all Term Loans are held by Term Lenders who have consented to
this First Amendment with respect to their entire respective Term Loans at such
time; and

 

(f)                                   the Borrower shall have paid all fees and
expenses owed to the Administrative Agent, the Joint Lead Arrangers and the
Lenders (including fees and expenses of counsel) accrued through and including
the Effective Date to such Administrative Agent, Joint Lead Arrangers and
Lenders (or to such counsel).

 

This First Amendment shall be effective on the date (the “Effective Date”) on
which all of the foregoing conditions are satisfied (such conditions to be
satisfied no later than March 19, 2014).

 

5.                                      Acknowledgments.  By executing this
First Amendment, each of the Station Parties (a) consents to this First
Amendment and the performance by the Borrower and each of the other Station
Parties of their obligations hereunder, (b) acknowledges that notwithstanding
the execution and delivery of this First Amendment, the obligations of each of
the Station Parties under the Guaranty Agreement, the Pledge Agreement, the
Security Agreement and each of the other Loan Documents to which such Station
Party is a party are not impaired or affected and the Guaranty Agreement, the
Pledge Agreement, the Security Agreement and each such Loan Document continues
in full force and effect and (c) affirms and ratifies, to the extent it is a
party thereto, the Guaranty Agreement, the Pledge Agreement, the Security
Agreement and each other Loan Document with respect to all of the Obligations as
amended hereby.

 

6.                                      Miscellaneous.  THIS FIRST AMENDMENT AND
THE OTHER LOAN DOCUMENTS (EXCEPT AS EXPRESSLY PROVIDED THEREIN) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.  This First Amendment may be executed in one or more duplicate
counterparts and, subject to the other terms and conditions of this First
Amendment, when signed by all of the parties listed below shall constitute a
single binding agreement.  Delivery of an executed signature page to this First
Amendment by facsimile transmission or electronic mail shall be as effective as
delivery of a manually signed counterpart of this First Amendment.  Except as
amended hereby, all of the provisions of the Credit Agreement and the other Loan
Documents shall remain in full force and effect except that each reference to
the “Credit Agreement”, or words of like import in any Loan Document, shall mean
and be a reference to the Credit Agreement as amended hereby.  This First
Amendment shall be deemed a “Loan Document” as defined in the Credit Agreement. 
Sections 10.16(b), 10.16(c) and 10.17 of the Credit Agreement shall apply to
this First Amendment and all past and future amendments to the Credit Agreement
and other Loan Documents as if expressly set forth herein or therein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

 

 

STATION CASINOS LLC

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Haskins

 

 

 

Name:

Richard J. Haskins

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

STATION HOLDCO LLC

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Haskins

 

 

 

Name:

Richard J. Haskins

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

STATION VOTECO LLC

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Haskins

 

 

 

Name:

Richard J. Haskins

 

 

 

Title:

Secretary

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

NP AUBURN DEVELOPMENT LLC

 

NP PALACE LLC

NP BOULDER LLC

 

NP PAST ENTERPRISES LLC

NP CENTERLINE HOLDINGS LLC

 

NP RANCHO LLC

NP DEVELOPMENT LLC

 

NP RED ROCK LLC

NP DURANGO LLC

 

NP RENO CONVENTION CENTER LLC

NP FH EXCESS LLC

 

NP RIVER CENTRAL LLC

NP FIESTA LLC

 

NP ROTMA LLC

NP GOLD RUSH LLC

 

NP SANTA FE LLC

NP GREEN VALLEY LLC

 

NP STEAMBOAT LLC

NP HANGER LEASECO LLC

 

NP SUNSET LLC

NP HORIZON PARK LLC

 

NP SUNSET LINDELL LLC

NP INSPIRADA LLC

 

NP TEXAS LLC

NP IP HOLDINGS LLC

 

NP TOWN CENTER LLC

NP LAKE MEAD LLC

 

SC RANCHO DEVELOPMENT, LLC

NP LML LLC

 

SC SP 1 LLC

NP LOSEE ELKHORN HOLDINGS LLC

 

SC SP 2 LLC

NP MAGIC STAR LLC

 

SC SP 3 LLC

NP MT. ROSE LLC

 

SC SP 4 LLC

NP NORTHERN NV ACQUISITIONS LLC

 

SC SP 5 LLC

NP OPCO HOLDINGS LLC

 

SC SP HOLDCO LLC

NP OPCO LLC

 

STATION DEVELOPMENT, LLC

 

 

STATION GVR ACQUISITION, LLC

 

 

 

each as a Subsidiary Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Marc Falcone

 

 

 

Name:

Marc Falcone

 

 

 

Title:

Senior Vice President

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

 

SONOMA LAND ACQUISITION

 

 

COMPANY, LLC

 

 

NP FRESNO LAND ACQUISITIONS LLC

 

 

STATION CALIFORNIA, LLC

 

 

SC BUTTE DEVELOPMENT, LLC

 

 

SC BUTTE MANAGEMENT, LLC

 

 

SC MADERA DEVELOPMENT, LLC

 

 

SC MADERA MANAGEMENT, LLC

 

 

SC MICHIGAN, LLC

 

 

SC SONOMA DEVELOPMENT, LLC

 

 

SC SONOMA MANAGEMENT, LLC

 

 

NP SONOMA LAND HOLDINGS LLC

 

 

 

each as a Subsidiary Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Scott M Nielson

 

 

 

Name: Scott M Nielson

 

 

 

Title: Secretary and Senior Vice President

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------


 

 

 

Acknowledged:

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as the Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

 

Name:

Mary Kay Coyle

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

 

Name:

Anca Trifan

 

 

 

Title:

Managing Director

 

[Signature Page to First Amendment]

 

--------------------------------------------------------------------------------